Citation Nr: 1021079	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-21 416A	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to an initial rating for residuals of 
dislocations of the left shoulder higher than 10 percent 
before September 26, 2007, and a rating higher than 20 
percent from September 26, 2007. 

2.  Entitlement to an initial rating for strain of the lumbar 
spine higher than 10 percent before September 26, 2007, and a 
rating higher than 20 percent from September 26, 2007.

3.  Entitlement to an initial rating higher than 10 percent 
for tendonitis of the right hip.

4.  Entitlement to an initial compensable rating for 
patellofemoral pain syndrome of the left knee before 
September 26, 2007, and a rating higher than 10 percent from 
September 26, 2007.

5.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the right knee with partial 
meniscectomy.

6.  Entitlement to an initial rating higher than 10 percent 
for right ankle sprain with ligament reconstruction.

7.  Entitlement to an initial compensable rating for a tendon 
release of the left thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1984 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran did not appear for a requested 
hearing before Board.  As the record does not include a good 
cause reason for the Veteran's failure to appear for his 
hearing, his request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  Before September 26, 2007, the residuals of dislocations 
of the left shoulder (minor extremity) were manifested by 
pain with range of motion above shoulder level; from 
September 26, 2007, the disability has been manifested by 
pain with range of motion to 90 degrees or shoulder level.

 2.  Before September 26, 2007, strain of the lumbar spine 
was manifested by pain with flexion greater than 60 degrees 
and combined range of motion greater than 120 degrees without 
objective neurological abnormalities, or incapacitating 
episodes; from September 26, 2007, flexion is limited to 60 
degrees without ankylosis, objective neurological 
abnormalities, or incapacitating episodes. 

3.  Tendonitis of the right hip is manifested by extension 
greater than 5 degrees, flexion greater than 45 degrees 
without loss of abduction beyond 10 degrees, or the inability 
to cross the legs or rotation to 15 degrees or less.

4.  Before September 26, 2007, patellofemoral pain syndrome 
of the left knee was manifested by normal flexion and 
extension; from September 26, 2007, flexion is greater than 
30 degrees and extension is full without recurrent 
subluxation or lateral instability.

5.  The chondromalacia of the right knee with partial 
meniscectomy is manifested by flexion greater than 30 degrees 
and full extension without recurrent subluxation or lateral 
instability.

6.  The right ankle sprain with ligament reconstruction is 
manifested by pain without marked limitation of motion. 

7.  The tendon release of the left thumb is manifested a gap 
of less than one inch between the thumb pad and the finger 
with the thumb attempting to oppose the finger. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
before September 26, 2007, and a rating higher than 20 
percent from September 26, 2007, for residuals of 
dislocations of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 
5202, and 5203 (2009).

2.  The criteria for an initial rating higher than 10 percent 
before September 26, 2007, and a rating higher than 20 
percent from September 26, 2007, for strain of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).

3.  The criteria for an initial rating higher than 10 percent 
for tendonitis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5251, 
5252, and 5253 (2009).

4.  The criteria for a compensable rating before September 
26, 2007, and a rating  higher than 10 percent from September 
26, 2007, for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5014, 5257, 5260, and 5261 (2009).

5.  The criteria for an initial rating higher than 10 percent 
for chondromalacia of the right knee with partial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5014, 5257, 5260, and 5261 (2009).

6.  The criteria for an initial rating higher than 10 percent 
for right ankle sprain with ligament reconstruction have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024, 5271 (2009). 

7.  The criteria for an initial compensable rating for tendon 
release of the left thumb have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5228 (2009). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696, (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 
5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claims for initial higher ratings, the RO provided 
pre-adjudication VCAA notice on the underlying claims of 
service connection by letter, dated in January 2004.  Where, 
as here, service connection has been granted and the initial 
ratings have been assigned, the claims of service connection 
has been more than substantiated, the claims have been 
proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for initial higher rating, following the 
initial grant of service connection for the disabilities in 
appellate status.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records, and records from the Naval 
Hospital in San Diego,` California.  The Veteran was afforded 
VA examinations in February 2004 (prior to separation from 
service) and in September 2007.  These examinations are 
adequate for rating purposes. 

VA records, dated in February 2008, were added to the record 
after the last supplemental statement of the case was issued.  
As the records do not signal a material change in the 
disabilities on appeal and as the records show ongoing 
complaints of pain, which is cumulative of evidence already 
of record, the additional evidence does not have a bearing on 
the criteria for the next higher ratings.  And the evidence 
need not be referred to the RO for initial consideration.  
38 C.F.R. § 20.1304(c).



As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59. 

Historical Background 

The Veteran retired from United States Navy after 20 years of 
service.  During his career in the Navy, he incurred the 
disabilities for which he is seeking increased ratings.  The 
service treatment records show that the Veteran is right 
handed.  

The Veteran filed his current claims before his retirement 
from the Navy, and the effective date for the grants of 
service connection is the day after separation from service.

Left Shoulder 

Facts 

On pre-discharge VA examination in February 2004, the Veteran 
stated that he had dislocated his left shoulder in 1988 while 
boxing with subsequent dislocations with spontaneous 
reduction.  He stated that the dislocations had occurred 
during activities such as sleeping and swimming.  The 
examiner noted that the last episode of dislocation had 
occurred about one year earlier.  It was noted that the 
Veteran did not participate in any rotary or throwing 
activities and did not do pull-ups, but he was able to do 
pushups and work overhead with slight discomfort and 
weakness.  On physical examination of the left shoulder, 
there was no evidence of atrophy or deformity of the 
shoulder.  Abduction and flexion were to 180 degrees without 
pain.  External and internal rotation was to 80 degrees.  
Manipulation of the shoulder suggested slight crepitus with a 
feeling of increased laxity.  There was no indication of 
incoordination.  The examiner noted weakness.  With 
repetitive use, there was pain. 

On VA examination on September 26, 2007, the examiner noted 
that since the Veteran retired from service he had worked as 
a stocker, a logistic analyst, and currently as a warehouse 
manager.  

The Veteran complained of constant soreness, especially with 
raising his arm and with certain motions.  The Veteran 
indicated that he felt that the shoulder would pull out of 
joint when he carried grocery bags and he had difficulty 
reaching and lifting.  On physical examination, there was no 
erythema or swelling. Flexion and abduction were to 90 
degrees.  There was mild limitation due to pain, but no 
indication of weakness, fatigue, a lack of endurance, or 
incoordination on repeat testing.  The examiner reported that 
flare-ups caused no additional impairment and that some daily 
activities requiring reaching overhead may be difficult.

Analysis

Before September 26, 2007

Before September 26, 2007, the residuals of recurrent 
dislocations of the left shoulder (minor extremity) were 
rated 10 percent under Diagnostic Codes 5024 (tenosynovitis) 
and 5203 (dislocation).

Tenosynovitis under Diagnostic Code 5024 is rated on 
limitation of motion as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved. 

Limitation of the shoulder is rated under Diagnostic Code 
5201.  Under Diagnostic Code 5201, the criterion for the next 
higher rating for the minor extremity, 20 percent, is 
limitation of the arm at shoulder level. 

Normal range of motion in the shoulder is from 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 90 
degrees of external or internal rotation.  Flexion or 
abduction limited to 90 degrees equates to shoulder level. 38 
C.F.R. § 4.71a, Plate I.

On pre-discharge VA examination in February 2004, abduction 
and flexion were to 180 degrees without pain.   

As the criterion for a 20 percent rating for the minor 
extremity for limitation of flexion or abduction is 
limitation of motion at shoulder level under Diagnostic Code 
5201 and as findings 180 degrees of flexion and abduction do 
not more nearly approximate or equate to 90 degrees or at 
shoulder level, considering functional loss due to pain, 
weakness, excess fatigability, swelling, deformity, atrophy, 
or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
repetitive motion, the criterion for a 20 percent rating 
under Diagnostic Code 5201 before September 26, 2007, had not 
been met.

Before September 26, 2007, the residuals of recurrent 
dislocations of the left shoulder (minor extremity) could 
also be rated under Diagnostic Codes 5202 or 5203 for 
dislocation of the shoulder.  

Under Diagnostic Code 5202, the criteria for the next higher 
rating for the minor extremity, 20 percent, is evidence of 
malunion of the joint with marked deformity, or infrequent 
episodes of dislocation with guarding of movement only at 
shoulder level.

Under Diagnostic Code 5203, the criteria for the next higher 
rating for the minor extremity, 20 percent, is evidence of 
dislocation, or nonunion of the joint with loose movement. 

On pre-discharge VA examination in February 2004, the 
examiner noted that the last episode of dislocation had 
occurred about a year earlier.  On physical examination, 
there was no evidence of atrophy or deformity of the 
shoulder.  Abduction and flexion were to 180 degrees without 
pain.  External and internal rotation was to 80 degrees.  



As the criteria for a 20 percent rating for the minor 
extremity for dislocation is malunion of the joint with 
marked deformity, or infrequent episodes of dislocation with 
guarding of movement only at shoulder level, or dislocation, 
or nonunion of the joint with loose movement, as there was no 
evidence of deformity or guarding of movement at shoulder 
level, or evidence of nonunion of the joint, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criteria for a 20 percent rating under either Diagnostic Code 
5202 or 5203 before September 26, 2007, had not been met.

From September 26, 2007

From September 26, 2007, the left shoulder disability is 
rated 20 percent disabling.  

Under Diagnostic Code 5201, the criterion for the next higher 
rating for the minor extremity, 30 percent, is limitation of 
the arm to 25 degrees from the side. 

On VA examination in September 2007, flexion and abduction 
were to 90 degrees, that is, to shoulder level.  As findings 
of 90 degrees of flexion and abduction to shoulder level do 
not more nearly approximate or equate to limitation of motion 
of the arm to 25 degrees from the side, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a 30 percent rating under Diagnostic Code 5201 
from September 26, 2007, has not been met. 

Under Diagnostic Code 5202, the criteria for the next higher 
rating for the minor extremity, 40 percent, is fibrous union 
of the shoulder joint.  

On VA examination in September 2007, the Veteran complained 
of constant soreness, especially with raising his arm and 
with certain motions.  There was no erythema or swelling.  
Flexion and abduction were to 90 degrees.  There was mild 
limitation due to pain, but no indication of weakness, 
fatigue, a lack of endurance, or incoordination on repeat 
testing.  

The examiner reported that flare-ups caused no additional 
impairment and that some daily activities requiring reaching 
overhead may be difficult.  In the absence of evidence of 
fibrous union of the shoulder, the criterion for the next 
higher rating under Diagnostic Code 5202 from September 26, 
2007, has not been met. 

Under Diagnostic Code 5203, the current 20 percent rating is 
the maximum schedular rating under this Diagnostic Code. 

As the rating criteria under Diagnostic Codes 5201, 5202, and 
5203 encompass limitation of motion, a separate rating under 
more than one of the applicable Diagnostic Codes would be 
pyramiding, the evaluation of the same manifestation under 
different diagnoses, which is not permissible. 38 C.F.R. § 
4.14.

For reasons expressed, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent before September 26, 2007, and a rating higher than 
20 percent from September 26, 2007, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Lumbar Spine 

Facts 

On pre-discharge VA examination in February 2004, the Veteran 
stated that he experienced low back discomfort for the ten 
years.  There was no history of severe disabling flare-ups 
and only minor discomfort associated with bending and lifting 
activities.  On physical examination, the Veteran stood erect 
without evidence of muscle spasm, guarding, or a list.  
Flexion was to 80 degrees without discomfort, extension was 
to 40 degrees, lateral flexion was to 30 degrees and rotation 
was to 30 degrees, bilaterally.  The examiner found no 
evidence of functional impairment.  On repetitive use, there 
was no significant increase in impairment.

On VA general medical examination in February 2004, no 
neurological abnormality was described. 

VA records show that in March 2005 the Veteran complained of 
leg and back pains. He indicated that the pain moderately 
interfered with his work.  The Veteran complained that the 
pain prevented him from standing more than half an hour, 
sitting for more than half an hour, and walking more than a 
quarter of a mile.  He stated that because of pain he slept 
less than 4 hours a night.

Service department records show that in March 2005, flexion 
of the spine was to  degrees, extension was to 10 degrees, 
and left and right lateral bending were to 10 degrees.  The 
Veteran exhibited a normal straight line gait and he was able 
to heel, toe, and tandem walk without difficulty.

On VA examination on September 26, 2007, the examiner noted 
that since the Veteran retired from service he had worked as 
a stocker, a logistic analyst, and currently as a warehouse 
manager.  

For the lumbar spine, the Veteran complained of pain in the 
mid low back, which occurred with prolonged sitting or 
standing or lying in bed.  There was no current radiation of 
the pain.  The Veteran had not been incapacitated by pain.  
The examiner noted that the back pain caused the Veteran to 
reduce his activities such as playing basketball, baseball, 
or soccer with his kids.  On physical examination, the 
Veteran had a normal gait and normal lumbar lordotic curve.  
While there was tenderness, there were no trigger points or 
spasms.  Flexion was to 60 degrees, extension was to 30 
degrees, bilateral lateral bending was to 35 degrees, and 
bilateral rotation was to 30 degrees.  There was no further 
limitation due to pain, weakness, fatigue, a lack of 
endurance, or incoordination on repeat testing.  No 
neurological abnormalities were identified.  There was no 
evidence of radiculopathy.  There was no occupational or 
daily activity limitation, other than some modification of 
the Veteran's sports activities.  The examiner noted that 
flare-ups may cause temporary episodes of sedentary behavior



Analysis

Before September 26, 2007

Before September 26, 2007, strain of the lumbar spine was 
rated 10 percent under Diagnostic Code 5237, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).

Under the General Rating Formula, the criteria for the next 
higher rating, 20 percent, are flexion greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees (the maximum combined range of motion being 
240 degrees), or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour. 

A disability of the lumbar spine may also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc), based on the duration and frequency of incapacitating 
episodes.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Whichever method results in the higher rating, is the rating 
assigned.  In other words, a separate rating is not assigned 
under the General Rating Formula and under the Formula for 
Rating Intervertebral Disc.

Normal forward flexion of the thoracolumbar spine is from 0 
to 90 degrees, extension is from 0 to 30 degrees, left and 
right lateroflexion are from 0 to 30 degrees, and left and 
right lateral rotation are from 0 to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.



On pre-discharge VA examination in February 2004, flexion was 
to 80 degrees.  
As 80 degrees of flexion does not more nearly approximate or 
equate to flexion limited to 60 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a 20 percent rating based on limitation of 
flexion under Diagnostic Code 5237 from September 26, 2007, 
has not been met.

The combined range of motion was flexion to 80 degrees, 
extension to 40 degrees, and lateral flexion to 30 degrees 
and rotation to 30 degrees, bilaterally.

Also, the combined range of motion of the thoracolumbar spine 
was 240 degrees (80+40+30+30+30+30 = 240 degrees), which does 
not more nearly approximate or equate to a 120 degrees, 
considering functional loss due to pain, weakness, excess 
fatigability, swelling, deformity, atrophy, or painful 
movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive 
motion, the criteria for a 20 percent rating based on the 
combined range of motion under Diagnostic Code 5237 from 
September 26, 2007, have not been met.

Also, on physical examination, the Veteran stood erect 
without evidence of muscle spasm, guarding, or a list.  In 
the absence of muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, the 
criteria for a 20 percent rating based on abnormal gait or 
abnormal spinal contour under Diagnostic Code 5237 from 
September 26, 2007, have not been met.

Under the General Rating Formula, associated objective 
neurologic abnormalities are to be rated separately under the 
appropriate Diagnostic Code.

On VA general medical examination in February 2004, no 
neurological abnormality was described.  As there is no 
evidence of objective neurological abnormality, a separate 
rating for neurologic involvement is not warranted. 


Under the Formula for Rating Intervertebral Disc, the 
criteria for the next higher rating, 20 percent, are 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  

In the absence of evidence of incapacitating episodes of a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician, the criteria for a 20 percent 
rating under the Formula for Rating Intervertebral Disc have 
not been met. 

From September 26, 2007

From September 26, 2007, strain of the lumbar spine is rated 
20 percent disabling.  

Under the General Rating Formula, the criteria for the next 
higher rating, 40 percent, are flexion to 30 degrees or less 
or favorable ankylosis. 

On VA examination in September 26, 2007, flexion was to 60 
degrees.  As 60 degrees of flexion does not more nearly 
approximate or equate to flexion limited to 30 degrees or 
less, considering functional loss due to pain, weakness, 
excess fatigability, swelling, deformity, atrophy, or painful 
movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive 
motion, the criterion for a 40 percent rating based on 
limitation of flexion under Diagnostic Code 5237 from 
September 26, 2007, has not been met.

In the absence of favorable ankylosis of the lumbar spine, 
the criterion for a 40 percent rating based on ankylosis 
under Diagnostic Code 5237 from September 26, 2007, have not 
been met.

As for associated objective neurologic abnormalities, there 
was no current radiation of the pain.  No neurological 
abnormalities were identified and there was no evidence of 
radiculopathy.  As there is no evidence of objective 
neurological abnormality, a separate rating for neurologic 
involvement is not warranted.


Under the Formula for Rating Intervertebral Disc, the 
criteria for the next higher rating, 40 percent, are 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months.  

On examination, the examiner reported that the Veteran had 
not been incapacitated by pain.  In the absence of evidence 
of incapacitating episodes of a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician, the criteria for a 40 percent rating under the 
Formula for Rating Intervertebral Disc have not been met.

For reasons expressed, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent before September 26, 2007, and a rating higher than 
20 percent from September 26, 2007, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Right Hip  

Facts

On pre-discharge VA examination in February 2004, the Veteran 
stated that he had had some discomfort in the right hip for 
the last year, but there was no history of injury.  On 
physical examination flexion was to 135 degrees.  With 
flexion at 90 degrees, the Veteran had 20 degrees of external 
rotation (toe-out).  The examiner reported that the 
examination of the right hip was essentially normal.  

On VA examination on September 26, 2007, the examiner noted 
that since the Veteran retired from service he had worked as 
a stocker, a logistic analyst, and currently as a warehouse 
manager. 

For the right hip, the Veteran complained of pain with 
sitting and lying on his right side.  The Veteran daily used 
ice on the hip.  The Veteran denied any locking or giving out 
of the hip.  


On physical examination, there was no erythema or swelling.  
The Veteran was able to squat to 60 degrees.  Flexion was to 
100 degrees and extension was to 30 degrees.  Abduction was 
to 35 degrees and adduction was to 20 degrees.  The Veteran 
had 45 degrees of external rotation (toe-out).  The examiner 
reported that the Veteran was limited by soreness and pain in 
the right hip with no indication of weakness, fatigue, a lack 
of endurance, or incoordination on repeat testing. The 
examiner reported no occupational or daily activity 
limitation due to the disability and no further impairment 
due to flare-ups.

Analysis 

Tendonitis of the right hip is rated 10 percent disabling 
under Diagnostic Codes 5024 (tenosynovitis) and 5253 
(limitation of motion).

Tendonitis or tenosynovitis under Diagnostic Code 5024 is 
rated on limitation of motion as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved. 

Limitation of motion of the hip is rated under either 
Diagnostic Code 5251, 5252, or 5253.

Under Diagnostic Code 5251, the criterion for a 10 percent 
rating is extension limited to 5 degrees.

Under Diagnostic Code 5252, the criterion for a 10 percent 
rating is flexion limited to 45 degrees. The criterion for 
the next higher rating, 20 percent, is flexion limited to 30 
degrees.

Under Diagnostic Code 5253, the criteria for a 10 percent 
rating is the inability to cross the legs or external 
rotation (toe-out) limited to 15 degrees. The criterion for 
the next higher rating, 20 percent, is abduction limited to 
10 degrees.

Normal extension of the hip is to 0 degrees and normal 
flexion is to 125 degrees. Normal abduction is to 45 degrees. 
38 C.F.R. § 4.71a, Plate II. 

On pre-discharge VA examination in February 2004, flexion was 
to 135 degrees.  The examiner reported that the examination 
of the right hip was essentially normal.  
On VA examination in September 2007, flexion was to 100 
degrees and extension was to 30 degrees.  

As extension is limited at most to 30 degrees, and as 30 
degrees of extension does not more nearly approximate or 
equate to extension limited to 5 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40 and 4.45 and repetitive motion, the 
criterion for a separate 10 percent rating based on 
limitation of extension under Diagnostic Code 5251 has not 
been met at any time during the appeal period.

On VA examinations in 2004 and in 2007, flexion was to 130 
degrees and 100 degrees, respectively.  As flexion to either 
130 degrees or 100 degrees does not more nearly approximate 
or equate to flexion limited to 45 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40 and 4.45 and repetitive motion, the 
criterion for a separate 10 percent rating based on 
limitation of flexion under Diagnostic Code 5252 has not been 
met at any time during the appeal period.

On VA examination in 2004 in external rotation (toe-out) was 
to 20 degrees and on VA examination in 2007, abduction was to 
35 degrees and adduction was to 20 degrees and external 
rotation was to 45 degrees (toe-out). 

As abduction to 35 degrees does not more nearly approximate 
or equate to abduction to 10 degrees or less, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40 and 4.45 and repetitive motion, the 
criterion for a separate 20 percent rating based on 
limitation of abduction under Diagnostic Code 5253 has not 
been met at any time during the appeal period.
As adduction to 20 degrees does not more nearly approximate 
or equate to the inability to cross the legs, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40 and 4.45 and repetitive motion, the 
criterion for a separate 10 percent rating based on 
limitation of adduction under Diagnostic Code 5253 has not 
been met at any time during the appeal period.

As external rotation (toe-out) was 20 degrees and 45 degrees, 
the findings do not more nearly approximate or equate to 
rotation (toe-out) of 15 degrees or less, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 
38 C.F.R. §§ 4.40 and 4.45 and repetitive motion, the 
criterion for a separate 10 percent rating based on 
limitation of external rotation under Diagnostic Code 5253 
has not been met at any time during the appeal period.

For reasons expressed, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Left Knee 

Facts

On pre-discharge VA examination in February 2004, the Veteran 
had non-specific complaint. The examiner found that the 
symptoms and findings suggested patellofemoral pain syndrome 
without evidence of articular pathology including 
chondromalacia.  The examiner reported that there was no 
indication of functional impairment.  On physical 
examination, flexion was to 150 degrees and extension was 
full.  The patella was stable.  Manipulation of the knee did 
not reveal any ligamentous laxity. 

On VA examination on September 26, 2007, the examiner noted 
that since the Veteran retired from service he had worked as 
a stocker, a logistic analyst, and currently as a warehouse 
manager.
For the left knee, the Veteran denied locking, instability, 
or swelling.  He did complain of soreness with running, which 
he had discontinued.  The examiner found that the knee 
appeared normal.  Flexion was to 130 degrees and extension 
was to 0 degrees.  The Veteran was only able to squat to 45 
degrees due to pain, with no further indication of weakness, 
fatigue, a lack of endurance, or incoordination on repeat 
testing.  The knee was stable to stress testing with intact 
ligaments.  The examiner found that there was no current 
occupational or daily activity limitation other than for 
sports activities requiring high-impact activities.  The 
examiner found that there was no additional impairment due to 
flare-ups.

Analysis

Before September 26, 2007

Before September 26, 2007, paellofemoral pain syndrome of the 
left knee was rated percent disabling under Diagnostic Codes 
5014 (osteomalcia or chondromalacia ) and 5260 (limitation of 
flexion the rating criteria for chondromalacia and for 
arthritis.

A disability rated under Diagnostic Code 5014 is rated on 
limitation of motion as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  

When the limitation of motion is noncompensable under the 
appropriate Diagnostic Codes, a 10 percent rating is assigned 
for limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Diagnostic Code 5003.

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  A separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling and flexion limited to 30 degrees is 20 
percent disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling and extension limited to 15 degrees 
is 20 percent disabling.

Normal ranges of motion of the knee are flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criterion for a 10 rating is 
either slight recurrent subluxation or slight lateral 
instability.  

On pre-discharge VA examination in February 2004, flexion was 
to 150 degrees and extension was full.  The patella was 
stable.  Manipulation of the knee did not reveal any 
ligamentous laxity.  

As the criterion for a 10 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 45 
degrees and as flexion to 150 degrees does not more nearly 
approximate or equate to 45 degrees, considering functional 
loss due to pain, weakness, excess fatigability, swelling, 
deformity, atrophy, or painful movement, under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and repetitive motion, the criterion for a 
separate 10 percent rating for limitation of flexion under 
Diagnostic Code 5260 has not been met.

The finding of full extension, that is, normal extension does 
more nearly approximate or equate to limitation of extension 
to 10 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
extension under Diagnostic Code 5261 has not been met.



In the absence of evidence of subluxation or ligamentous 
laxity, the criteria for a separate rating under Diagnostic 
Code 5257 have not been met.

Where as here, the limitation of motion is noncompensable 
under either Diagnostic Code 5260 or 5261 or 5257, and 
without objectively confirmed findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion on 
the VA examination as the Veteran had non-specific complaints 
and the examiner found no indication of functional 
impairment, the criterion for a separate 10 percent under 
Diagnostic Code 5003 has not been met.  

From September 26, 2007

From September 26, 2007, paellofemoral pain syndrome of the 
left knee is rated 10 percent disabling under Diagnostic 
Codes 5014 (osteomalcia or chondromalacia ) and 5260 
(limitation of flexion).

Under Diagnostic Code 5260, the criterion for the next higher 
rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling and extension limited to 15 degrees 
is 20 percent disabling.

Normal ranges of motion of the knee are flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criterion for a 10 rating is 
either slight recurrent subluxation or slight lateral 
instability. 

On VA examination in September 2007, flexion was to 130 
degrees and extension was to 0 degrees.  The knee was stable 
to stress testing with intact ligaments.  



As the criterion for a 20 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 30 
degrees and as flexion to 130 degrees does not more nearly 
approximate or equate to 30 degrees, considering functional 
loss due to pain, weakness, excess fatigability, swelling, 
deformity, atrophy, or painful movement, under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and repetitive motion, the criterion for a 
20 percent rating for limitation of flexion under Diagnostic 
Code 5260 has not been met.

The finding of full extension, that is, normal extension does 
more nearly approximate or equate to limitation of extension 
to 10 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
extension under Diagnostic Code 5261 has not been met.

In the absence of evidence of subluxation or ligamentous 
laxity, the criteria for a separate compensable rating under 
Diagnostic Code 5257 have not been met.

For reasons expressed, the preponderance of the evidence is 
against the claim for an initial compensable rating higher 
before September 26, 2007, and a rating higher than 10 
percent from September 26, 2007, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Knee 

Facts

On pre-discharge VA examination in February 2004, history 
included a torn cartilage with a partial meniscectomy.  The 
Veteran indicated that he no longer ran or jogged or played 
any competitive sport.  The Veteran stated that he not do any 
squatting because of pain and apparent "snapping" sensation 
in the knee.  



On physical examination, the Veteran could squat to about 60 
percent without evidence of crepitus. The patella was stable.  
Flexion was to 145 degrees and extension was full.  
Manipulation of the knee did not reveal any ligamentous 
laxity.  There was no indication of instability or 
incoordination.  On repetitive use, the examiner stated that 
increased pain would increase functional impairment. 

On VA examination on September 26, 2007, the examiner noted 
that since the Veteran retired from service he had worked as 
a stocker, a logistic analyst, and currently as a warehouse 
manager.

The Veteran complained of soreness, swelling, and a 
"popping" sensation, but not locking.  The examiner noted 
that the knee appeared normal. There was crepitus with 
motion.  There was also some subluxation of the patella.  
Flexion was to 130 degrees and extension was to 0 degrees.  
The Veteran was only able to squat to 45 degrees due to pain, 
with no further indication of weakness, fatigue, a lack of 
endurance, or incoordination on repeat testing.  The knee was 
stable to stress testing with intact ligaments.  The examiner 
found that there was no current occupational or daily 
activity limitation other than for sports activities 
requiring high-impact activities.  The examiner found that 
there was no additional impairment due to flare-ups.

Analysis 

Chondromalacia of the right knee is rated percent disabling 
under Diagnostic Codes 5014 (osteomalcia or chondromalacia ) 
and 5260 (limitation of flexion). 

A disability rated under Diagnostic Code 5014 is rated on 
limitation of motion as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  



Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  A separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling and flexion limited to 30 degrees is 20 
percent disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling and extension limited to 15 degrees 
is 20 percent disabling.

Normal ranges of motion of the knee are flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criterion for a 10 rating is 
either slight recurrent subluxation or slight lateral 
instability.  

On VA examination in February 2004, flexion was to 145 
degrees and extension was full.  Manipulation of the knee did 
not reveal any ligamentous laxity.  There was no indication 
of instability or incoordination.  

On VA examination in September 2007, flexion was to 130 
degrees and extension was to 0 degrees.  The knee was stable 
to stress testing with intact ligaments.  

As the criterion for a 20 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 30 
degrees and as flexion to 145 degrees or 130 degrees does not 
more nearly approximate or equate to 30 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a 20 percent rating for limitation of flexion 
under Diagnostic Code 5260 has not been met.

The finding of full extension, that is, normal extension does 
more nearly approximate or equate to limitation of extension 
to 10 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
extension under Diagnostic Code 5261 has not been met.

In the absence of evidence of subluxation or ligamentous 
laxity, the criteria for a separate rating under Diagnostic 
Code 5257 have not been met.

For reasons expressed, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Right Ankle 

Facts

On pre-discharge VA examination in February 2004, history 
included a severe ligament tear, requiring surgery because of 
instability.  Currently, the Veteran complained of 
instability and swelling.  On physical examination, plantar 
flexion was greater than 45 degrees and extension, 
dorsiflexion, was to 10 degrees.  There was evidence of 
laxity or instability.  There was some diffuse swelling.  The 
examiner reported that the Veteran continued to have definite 
functional impairment with any running activity or if 
pivoting or turning movements were involved.  The examiner 
reported that the overall impairment was based on instability 
and weakness.

On VA examination on September 26, 2007, the examiner noted 
that since the Veteran retired from service he had worked as 
a stocker, a logistic analyst, and currently as a warehouse 
manager.



The examiner reported swelling over the ankle.  Plantar 
flexion was to 40 degrees and dorsiflexion was to 20 degrees.  
The Veteran was able to do a normal heel-and-toe walk.  The 
ankle was stable ligament testing, but there was increased 
pain and withdrawal response with the anterior drawer test.  
The examiner reported that the Veteran was not limited by 
pain, weakness, fatigue, lack of endurance, or incoordination 
on repeat testing.  The examiner reported that there was no 
occupational or daily activity impairment due to the ankle, 
other than limitations in sports activities and the need for 
support devices.  There was no further indication of 
impairment due to flare-ups.

Analysis 

The right ankle sprain with ligament reconstruction is rated 
10 percent disabling under Diagnostic Codes 5024 
(tenosynovitis) and 5271 (limitation of motion).

A disability under Diagnostic Code 5024 is rated on 
limitation of motion as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved. 

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, the criterion for the 
next higher rating, 20 percent, which is the maximum 
schedular rating, is marked limitation of motion.

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees. 38 
C.F.R. § 4.71, Plate II. 

On VA examinations in February 2004, extension, dorsiflexion, 
was to 10 degrees.  There was evidence of laxity or 
instability.  On VA examination in September  2007, 
dorsiflexion was to 20 degrees. The ankle was stable to 
ligament testing. 



As normal dorsiflexion is 20 degrees, dorsiflexion to 10 
degrees or to 20 degrees does not more nearly approximate or 
equate to marked limitation of dorsiflexion, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate rating for limitation of 
dorsiflexion under Diagnostic Code 5271 has not been met.

On VA examinations in February 2004 and in September 2007, 
plantar flexion was greater than 45 degrees and 40 degrees, 
respectively.  As normal plantar flexion is 40 degrees, 
plantar flexion of greater than 45 degrees and 40 degrees 
does not more nearly approximate or equate to marked 
limitation of plantar flexion, considering functional loss 
due to pain, weakness, excess fatigability, swelling, 
deformity, atrophy, or painful movement under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and repetitive motion, the criterion for 
a higher rating for limitation of dorsiflexion under 
Diagnostic Code 5271 has not been met.

For reasons expressed, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Left Thumb 

Facts

On pre-discharge VA examination in February 2004, history 
included surgery for locking of the thumb.  The Veteran 
stated that he no longer had locking, but he continued to 
experience frequent "catching."  On physical examination, 
there was a 2 centimeter surgical scar.  There was full 
extension at the metacarpophalangeal joint and flexion was to 
75 degrees. The interphalangeal joint extended fully to 0 
degrees and flexed to 70 degrees.  In full flexion, the tip 
of the left thumb reached the base of the fifth finger.  X-
rays were within normal limits.  The examiner found no 
evidence of functional impairment.  

On VA examination on September 26, 2007, the examiner noted 
that since the Veteran retired from service he had worked as 
a stocker, a logistic analyst, and currently as a warehouse 
manager.

History included removal of a cyst and a tendon release.  The 
Veteran had some soreness over the scar on the thumb, but the 
examiner found that the Veteran's grip was "okay," and that 
he had only a minor discomfort.  He did note, however, that 
the thumb still locked occasionally.  On physical 
examination, there was no erythema or swelling.  There was 
normal thumb position and normal grip, with all fingertips 
reaching the proximal palmar crease.  There was a mild 
tenderness over the thumb.  The scar was noted to be well-
healed and barely visible.  Range of motion was noted to be 
normal and comparable to that of the right thumb.  Diagnosis 
was retinacular cyst of the flexor digitorum longus tendon, 
with triggering the A1 pulley, with surgical release.  The 
examiner opined that there was no current occupational or 
daily activity limitation due to his mild, intermittent 
symptoms and no indication of additional impairment due to 
flare-ups.

Analysis  

The residuals of a tendon release of the left thumb is 
currently rated noncompensable under Diagnostic Code 5228.  
Under Diagnostic Code 5228, the criteria for a 10 percent 
rating is a gap of one to 2 inches (2.5 to 5.1 cm) between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.  

On VA examination in February 2004, there was full extension 
at the metacarpophalangeal joint and flexion was to 75 
degrees. The interphalangeal joint extended fully to 0 
degrees and flexed to 70 degrees.  In full flexion, the tip 
of the left thumb reached the base of the fifth finger. 

On VA examination in September 2007, there was normal thumb 
position and normal grip with all fingertips reaching the 
proximal palmar crease.  Range of motion was noted to be 
normal. 


Based on the findings of the VA examinations, there is no gap 
when attempting to oppose the thumb to the fingers, and the 
findings do not more nearly approximate or equate to a gap of 
one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers, 
considering functional loss due to pain, weakness, excess 
fatigability, swelling, deformity, atrophy, or painful 
movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive 
motion, and the criteria for a compensable rating under 
Diagnostic Code 5228 have not been met.  

For reasons expressed, the preponderance of the evidence is 
against the claim for a compensable rating, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  



If the schedular criteria do not contemplate the claimant's 
level of disability and symptomatology and the schedular 
criteria are therefore found to be inadequate, then step two 
is to determine whether the claimant's disability picture is 
exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's 
disabilities and symptomatology, which are limitation of 
motion and functional loss due to pain, which is contemplated 
by the Rating Schedule, and the application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  In other words, the Veteran does 
not experience any symptomatology not already contemplated by 
the Rating Schedule.

As the rating criteria reasonably describe the disabilities 
and symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and 
the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is 
exceptional. 

As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008).

        (The Order follows on the next 
page.).




ORDER

An initial rating for residuals of dislocations of the left 
shoulder higher than 10 percent before September 26, 2007, 
and a rating higher than 20 percent from September 26, 2007, 
is denied. 

An initial rating for strain of the lumbar spine higher than 
10 percent before September 26, 2007, and a rating higher 
than 20 percent from September 26, 2007, is denied.

An initial rating higher than 10 percent for tendonitis of 
the right hip is denied.

An initial compensable rating for patellofemoral pain 
syndrome of the left knee before September 26, 2007, and a 
rating higher than 10 percent from September 26, 2007, is 
denied.

An initial rating higher than 10 percent for chondromalacia 
of the right knee with partial meniscectomy is denied.

An initial rating higher than 10 percent for right ankle 
sprain with ligament reconstruction is denied.

An initial compensable rating for tendon release of the left 
thumb is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


